                          Case 20-01404-MAM      Doc 38     Filed 09/16/21      Page 1 of 16




         ORDERED in the Southern District of Florida on September 16, 2021.




                                                              Mindy A. Mora, Judge
                                                              United States Bankruptcy Court
_____________________________________________________________________________


                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                            www.flsb.uscourts.gov

            In re:                                           Case No.: 20-19507-BKC-MAM

            Cemhan Biricik and Isabel C. Biricik,
                                                             Chapter 7
                     Debtor(s).
                                                       /

            Squeeze, LLC and Abiding Ventures,               Adv. Proc. No.: 20-01404-MAM
            LLC,

                     Plaintiff(s),
            v.

            Cemhan Biricik and Isabel C. Biricik,

                     Defendant(s).
                                                       /

                     MEMORANDUM OPINION DENYING MOTION FOR SUMMARY
                                 JUDGMENT (ECF NO. 20)1

        1 At a status conference held on July 14, 2021 at 10:00 a.m., the Court issued a detailed oral ruling
        (“Oral Ruling”) upon the Motion. See ECF No. 34. Later that same day, the Court of Appeals for the
        Eleventh Circuit published its memorandum opinion in Harris v. Jayo (In re Harris), 3 F.4th 1339
        (11th Cir. 2021) analyzing virtually identical issues of fact and law. The Court now publishes this
                Case 20-01404-MAM         Doc 38       Filed 09/16/21     Page 2 of 16




          Plaintiffs Squeeze, LLC (“Squeeze”) and Abiding Ventures, LLC (“AV”, and

collectively with Squeeze, “Plaintiffs”) filed a motion for summary judgment (ECF No.

20) (the “Motion”) seeking summary judgment solely as to Count 3 of the underlying

Complaint, and only as to Cemhan Biricik.2 To clarify the universe of facts and law

upon which Plaintiffs sought summary judgment, the Court entered an order (ECF

No. 24) (the “Briefing Order”) directing briefing upon the Motion. Cemhan filed a

Response at ECF No. 30, Plaintiffs filed a Reply at ECF No. 31, and all parties

submitted a Joint Stipulation of Facts at ECF No. 32.

          The Briefing Order required pinpoint citations to the record for any relevant

issues of fact and cautioned the parties that “[f]ailure to provide the Court with clear,

accurate, and precise citations may result in the Court striking the relevant factual

or legal assertions.”3 Although the briefing submitted was cogently drafted, this level

of precision did not occur. As a result, the Court was forced to hopscotch through the

record trying to fill in the factual gaps in the Joint Stipulation to arrive at its ruling.

          It has been the Court’s experience that, when litigants fail to provide the Court

with clear, detailed, and precise citations to the record, summary judgment is almost

always inappropriate. This Adversary Proceeding does not provide an exception to



memorandum opinion to confirm that the Oral Ruling aligned with the Eleventh Circuit’s Harris
opinion.
2 Mr. Biricik is one of two married debtors with the same last name in the chapter 13 bankruptcy case
affiliated with this Adversary Proceeding. For clarity, the Court will refer to Mr. Cemhan Biricik and
Ms. Isabel Biricik by their first names. No disrespect is intended to Mr. or Mrs. Biricik by the Court’s
informality.
3   ECF No. 24, ¶ 4.



                                                   2
                Case 20-01404-MAM      Doc 38     Filed 09/16/21   Page 3 of 16




that rule. More importantly, the absence of precise citations impeded the Court’s

ability to efficiently weigh and consider the issues presented by the Motion.

                                      BACKGROUND

          Count 3 of Plaintiffs’ Complaint seeks a determination of nondischargeability

pursuant to 11 U.S.C. § 523(a)(2)(A) (“§ 523(A)(2)(A)”). The pertinent obligation is

linked to a business dispute involving several agreements (the “Agreements”)

between Squeeze LLC and an entity known as “Biricik LLC”. Because the facts are a

bit convoluted, the Court will describe the undisputed facts set forth in the Joint

Stipulation in the simplest context possible, augmenting with facts from the record

to the extent that those facts apply and appear to be undisputed.

          Before launching into the full history, the Court acknowledges that Biricik

LLC, the business entity that contracted with Squeeze, is neither a debtor in this

Court nor a defendant to this Adversary Proceeding. Paragraph 5 of the Joint

Stipulation states that Biricik LLC is now inactive. That same paragraph provides

that Isabel, not Cemhan, was the sole owner and member of the contracting entity,

Biricik LLC.

          From this point forward, setting forth the essential facts becomes difficult, as

many remain unclear. The Joint Stipulation points out that AV paid an initial deposit

(“Deposit”) “on behalf of” Squeeze as part of the business dealings memorialized by

the Agreements.4 It does not, however, clarify what relationship AV has or had to

Squeeze other than common ownership through Elias Janetis (“Janetis”).


4   ECF No. 32, ¶ 10.



                                              3
                 Case 20-01404-MAM     Doc 38      Filed 09/16/21   Page 4 of 16




          Janetis later apparently demanded a return of the Deposit paid by AV. In his

demand, Janetis asserted that his own independent research indicated that the

business dealings for which Squeeze had engaged Biricik LLC were not permitted by

law. Neither the Joint Stipulation nor the Motion explain why this due diligence was

not conducted prior to AV’s payment of the Deposit. The Joint Stipulation also does

not explain what benefit, if any, AV received as a result of its payment of the Deposit.

The parties seem to agree that the Deposit was not refunded.

          To put matters in context, the Court will quickly summarize the essential

thrust of the Adversary Complaint. The Complaint alleges that the Agreements

between Squeeze LLC and Biricik LLC gave rise to contested obligations that, in turn,

led to entry of a “Final Judgment of Default” against Cemhan (the “Cemhan

Judgment”). The Circuit Court for the Fifteenth Judicial Circuit in and for Palm

Beach County, Florida (the “State Court”) entered the Cemhan Judgment in Case No.

502018CA004290XXXXMB on July 9, 2020 after Cemhan failed to appear at a trial

held on June 4, 2020.5 Including costs, the full amount of the Cemhan Judgment is

$76,025.91.

          To ensure that the record is clear, the Court will explain that the Cemhan

Judgment is not to be confused with a final judgment previously entered by the State

Court against Biricik LLC on February 1, 2019 (the “Biricik Judgment”).6



5 See Exhibit “G” to the Motion. The Cemhan Judgment resolved Squeeze’s State Court claims of
fraudulent inducement, conversion and unjust enrichment. It also permitted Squeeze to assess the
litigation costs against Cemhan.
6   See Exhibit “F” to the Motion.



                                               4
              Case 20-01404-MAM          Doc 38      Filed 09/16/21    Page 5 of 16




       Neither the Biricik Judgment nor the Cemhan Judgment contain findings of

fact. These judgments do not separate the damages awarded by potential basis of

liability, nor do they articulate to what extent each potential basis influenced the

final judgment amount.

    To summarize, the essential background facts for this Opinion are:

    1) Squeeze LLC entered into a series of business agreements with Biricik
       LLC.
    2) Cemhan was neither a member nor an owner of Biricik LLC.
    3) AV paid for Squeeze’s Deposit, but AV was not a contracting party to the
       Agreements.
    4) Janetis later sought return of the Deposit but was unsuccessful.
    5) Plaintiffs filed suit in State Court against both Cemhan and Biricik
       LLC.
    6) Plaintiffs obtained a final judgment against Biricik LLC.
    7) The Biricik Judgment contains no findings of fact and does not separate
       out bases of liability by count or claim.
    8) Plaintiffs later obtained a final judgment against Cemhan after he failed
       to appear at trial.
    9) The Cemhan Judgment also contains no findings of fact and does not
       separate out bases of liability by count or claim.

                                PLAINTIFFS’ ARGUMENTS

       Plaintiffs contend that the res judicata7 impact of the Cemhan Judgment

mandates entry of summary judgment as to Count 3. Plaintiffs generally allege in

their Adversary Complaint that Cemhan made false statements during business

negotiations between Squeeze and Biricik LLC. Plaintiffs further contend that




7A precise explanation of the terms “res judicata” and “collateral estoppel” (which is technically a
subset of res judicata) is beyond the scope of this Opinion.



                                                 5
                Case 20-01404-MAM       Doc 38     Filed 09/16/21   Page 6 of 16




unopposed testimony in the State Court trial regarding the falsity of Cemhan’s

alleged statements led to entry of the Cemhan Judgment.

           The Cemhan Judgment is particularly relevant to the Court’s analysis today

because Plaintiffs’ asserted basis for summary judgment is, essentially, that entry of

the Cemhan Judgment operates to relieve this Court of its duty to independently

investigate the nondischargeability of the underlying debt.

           But, as noted before, the Cemhan Judgment contains no findings of fact upon

which the Court can rely. To place the judgment in context, the Court referred back

to the State Court Complaint to which the Cemhan Judgment relates.8 The Court

observes that the State Court Complaint sought damages against Cemhan based on

four legal theories: recission of the Agreements, fraudulent inducement, conversion,

and unjust enrichment.

           Unfortunately, the Joint Stipulation did not cite with particularity to the State

Court Complaint, nor to any evidence introduced in the State Court to support that

complaint. As a result, the State Court Complaint is of limited usefulness to this

Court’s present analysis. At best, it confirms that certain factual allegations were

made regarding fraudulent behavior.

                                          ANALYSIS

      I.      Summary Judgment Standard

           Pursuant to Federal Rule of Civil Procedure 56(a), made applicable to

bankruptcy proceedings by Federal Rule of Bankruptcy Procedure 7056, the Court


8   See Exhibit “E” to the Motion.



                                               6
               Case 20-01404-MAM      Doc 38        Filed 09/16/21   Page 7 of 16




shall grant summary judgment “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “When deciding summary judgment, the Court may look to

materials in the record such as depositions, documents, affidavits or declarations, and

admissions.” Certain Interested Underwriters at Lloyd’s, London v. AXA Equitable

Life Ins. Co., 981 F. Supp. 2d 1302, 1305-06 (S.D. Fla. 2013) (citing Fed. R. Civ. P.

56(c)).

          The Court “must view all the evidence and all factual inferences reasonably

drawn from the evidence in the light most favorable to the nonmoving party.” Diaz

v. Amerijet Int’l, Inc., 872 F. Supp. 2d 1365, 1368 (S.D. Fla. 2012) (quoting Stewart v.

Happy Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1285 (11th Cir. 1997))

(internal quotation marks omitted); see also Morton v. Kirkwood, 707 F.3d 1276, 1280

(11th Cir. 2013). Finally, the moving party “always bears the initial responsibility of

informing the . . . court of the basis for its motion, and identifying those portions of

‘the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any,’ which it believes demonstrate the absence of a

genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); see

also Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1314-15 (11th

Cir. 2011).

   II.       Applicability of Brown v. Felsen

          Well-established precedent squarely addresses one of the key legal issues

raised by the Motion, which is the permissible scope of a bankruptcy court’s




                                                7
                Case 20-01404-MAM        Doc 38      Filed 09/16/21     Page 8 of 16




consideration of facts pertinent to the nondischargeability of a debt. In Brown v.

Felsen, 442 U.S. 127 (1979), the United States Supreme Court considered whether a

bankruptcy court is confined to a review of the judgment and record of a prior state

court proceeding, or whether it may consider other evidence not introduced in a prior

state court action when considering the dischargeability of a debt.

           The Brown Court unequivocally determined that adopting a limiting rule of

review would take core issues out of the jurisdiction of the bankruptcy court and force

those issues onto the state court at a time when the existence of the bankruptcy might

be merely hypothetical. Id. at 138-39. In other words, adopting such a rule would

yield an absurd result. The Brown Court therefore rejected the concept that res

judicata principles obviate the need for independent bankruptcy court review when a

judgment holder seeks to prove the nondischargeability of its debt in a later

bankruptcy case. Id.

           This Court is bound by Brown v. Felsen, which makes the decision quite simple

here. Summary judgment based purely upon either (a) entry of the Cemhan

Judgment or (b) application of collateral estoppel without detailed factual conclusions

in the Cemhan Judgment9 or sufficient agreed facts in the Joint Stipulation, will be

denied.

    III.      Collateral Estoppel

           Although the Court could end its analysis here, it will continue to ensure that




9The Cemhan Judgment arose from a non-jury trial and thus there are no jury instructions to consider.
ECF No. 20, at p. 45 (¶ 1).



                                                 8
              Case 20-01404-MAM            Doc 38      Filed 09/16/21     Page 9 of 16




both parties understand the depth of the Court’s inquiry. It is true that some state

court judgments may provide a basis for collateral estoppel as to some elements of a

nondischargeability claim. Based upon this possibility, the Court will continue its

analysis.

        In the Response and Reply, the parties cited prior case law within this Circuit

analyzing the potential application of collateral estoppel to a prior judgment issued

by a Florida state court. Much of that case law focused upon the basic elements of

collateral estoppel, which the Court will briefly list now. Those elements as previously

articulated by the Eleventh Circuit Court of Appeals are:

        (1) the issue at stake must be identical to the one decided in the prior
        litigation;

        (2) the issue must have been actually litigated in the prior proceeding;

        (3) the prior determination of the issue must have been a critical and
        necessary part of the judgment in that earlier decision; and

        (4) the standard of proof in the prior action must have been at least as
        stringent as the standard of proof in the later case.

St. Laurent v. Ambrose (In re St. Laurent), 991 F.2d 672, 675-76 (11th Cir. 1993).10



10 Naturally, this Court looks first to case law issued by the Eleventh Circuit Court of Appeals because
opinions from that court are binding upon this one. Application of the standard set forth in St. Laurent
is appropriate because a Florida state court issued the Cemhan judgment, and the claims relating to
that judgment and this Adversary Proceeding both sound in fraud. 991 F.2d at 675-76. If the Court
were to apply the collateral estoppel standard described in Thomas v. Loveless (In re Thomas), 288 F.
App'x 547, 548 (11th Cir. 2008), however, the fourth element would be slightly different. That element
would become that the “party against whom the earlier decision is asserted must have had a full and
fair opportunity to litigate the issue in the earlier proceeding,” Id. at 548. Application of Florida
collateral estoppel state law likewise requires consideration of whether the matter had been fully
litigated. Compare St. Laurent, 991 F.2d at 675-76 with Lasky v. Itzler (In re Itzler), 247 B.R. 546, 550
(11th Cir. 2000) (listing elements of collateral estoppel under Florida law). The Florida Supreme Court
has articulated a standard with the same material considerations noted in St. Laurent, Thomas, and
Itzler, but arranged differently. Dadeland Depot, Inc. v. St. Paul Fire and Marine Ins. Co., 945 So. 2d
1216, 1235 (Fla. 2006). Because the slight variation in standards is not material to the Court’s present


                                                   9
               Case 20-01404-MAM         Doc 38        Filed 09/16/21   Page 10 of 16




           Both parties agree that the issues litigated in the State Court were identical

and that they were actually litigated.11 Where they diverge is in the question of

whether the State Court’s determinations regarding fraud were “critical and

necessary” to the Cemhan Judgment.

           This is the question that simply cannot be ascertained from the record to date.

The Cemhan Judgment is exceedingly brief. It provides no findings of fact. As far as

the Court can tell, the transcript of the State Court proceedings is not in the record

of this Adversary Proceeding. If it is included, it has not been cited in the Joint

Stipulation as a basis for undisputed facts demonstrating fraudulent intent.

           This lack of detail is doubly important in the context of allegations under

§ 523(a)(2)(A). Of all of the subsections in the Bankruptcy Code involving

nondischargeability of a debt, § 523(a)(2)(A) is probably the most difficult to analyze

because each of the applicable standards are highly fact-intensive and therefore not

easy to prove on documents and depositions alone. The Court will explain.

     IV.      Section 523(a)(2)(A)

           Section 523(a)(2)(A) prohibits discharge of a debt “for money, property,

services, or an extension, renewal, or refinancing of credit, to the extent obtained by

... false pretenses, a false representation, or actual fraud ....” 11 U.S.C. § 523(a)(2)(A).




determination, the Court mentions the distinctions merely to show that all potentially relevant legal
standards were considered during the preparation of the Oral Ruling and this Opinion.
11The Court does not necessarily agree with the parties’ assessment that the claims are “identical”
but it will not parse this point as other factors provide a clear basis for denial of summary judgment.



                                                  10
            Case 20-01404-MAM         Doc 38     Filed 09/16/21   Page 11 of 16




The subsection provides three alternative grounds for dischargeability: actual fraud,

false pretenses, and false representation.

        To succeed on a § 523(a)(2)(A) claim alleging false representation or actual

fraud, courts typically require litigants to prove the common law elements of fraud.

SEC v. Bilzerian (In re Bilzerian), 153 F.3d 1278, 1281 (11th Cir. 1998); Husky Int’l

Electronics, Inc. v. Ritz, 136 S.Ct. 1581, 1586 (2016). C.f. SE Prop. Holdings v. Gaddy

(In re Gaddy), 977 F.3d 1051, 1057-58 (11th Cir. 2020) (describing application of

Husky). In the context of § 523(a)(2)(A), those elements include: "(1) the debtor made

a false representation to deceive the creditor, (2) the creditor relied on the

misrepresentation, (3) the reliance was justified, and (4) the creditor sustained a loss

as a result of the misrepresentation." Bilzerian, 153 F.3d at 1281.

        Section 523(a)(2)(A) also applies to debts arising from false pretenses. False

pretenses may encompass implied misrepresentations or conduct intended to create

and foster a false impression. Ershowsky v. Freedman (In re Freedman), 431 B.R. 245,

256 (Bankr. S.D. Fla. 2010) (internal quotation omitted). As with actual fraud and

false   representation,   creditors    seeking    redress   for   false   pretenses   under

§ 523(a)(2)(A) must demonstrate justifiable reliance. City Bank & Trust Co. v. Vann

(In re Vann), 67 F.3d 277, 281 (11th Cir. 1995).

        It is unclear from the Motion whether Plaintiffs seek a determination of

nondischargeability under the standard for actual fraud, false representation, or false

pretenses. Because case law has developed a slightly different form of test for each

option, the lack of distinction is problematic. From the gist of the story laid out in the




                                            11
             Case 20-01404-MAM            Doc 38       Filed 09/16/21    Page 12 of 16




Motion, the Court perceives that Plaintiffs intend to assert the “false representation”

prong of § 523(a)(2)(A). With this assumption in mind, the lack of undisputed facts

regarding Plaintiffs’ justifiable reliance upon Cemhan’s allegedly false statements

provides yet another stumbling block to summary judgment.

       Before proceeding, the Court must make another observation: public policy

strongly supports a debtor’s ability to gain a fresh start through operation of the

Bankruptcy Code. Ample case law shows that the Court must construe exceptions to

discharge narrowly in favor of the Debtor. Gaddy, 977 F.3d at 1056 (internal citations

omitted); Namvar v. Baker (In re Baker), 298 B.R. 815, 818 (Bankr. S.D. Fla. 2003).

This premise is well-known, but often overlooked, as it has been here. Brown v. Felsen

clarified that only a bankruptcy court can determine the nondischargeability of a

debt. Although a bankruptcy court may look to a prior state court determination to

prevent relitigation of previously adjudicated facts and legal issues, when the record

of the State Court proceeding fails to provide sufficient facts to support a

determination of nondischargeability, the Court is duty-bound to inquire further.

That is precisely the situation the Court faces now.

       Thus, with that backdrop, case law examining whether an element “was

critical and necessary” is, simply put, a step beyond where we are now.12 At this

juncture, the Court does not know whether to analyze actual fraud or false pretenses.

If neither of those applies, and the question is merely as to the veracity of a specific




12The evolution of the “critical and necessary” standard is a topic worthy of scholarly debate, as noted
by the Eleventh Circuit Court of Appeals. See In re Harris, 3 F.4th at 1346 n.3.



                                                  12
            Case 20-01404-MAM       Doc 38      Filed 09/16/21   Page 13 of 16




representation, the Court does not know what representation is at issue because the

Joint Stipulation does not clarify this point.

        Although more expository facts are located in the Motion itself, the Court’s

current analysis of undisputed facts is confined to only those facts the parties have

stipulated to as “agreed” in the Joint Stipulation. The Court cannot ascertain from

the Joint Stipulation, nor does it have findings from the Cemhan Judgment to

support, Cemhan’s knowledge of the falsity of the representation at the time when it

was made, and whether Plaintiffs’ reliance upon that statement or those statements

was justifiable.

   V.      Analysis of the Biricik and Cemhan Judgments

        It is entirely unclear from the record the extent to which the Biricik Judgment

is or may be relevant. The Joint Stipulation states that Cemhan was neither a

member nor an owner of Biricik LLC. The Joint Stipulation does not confirm alter

ego status between Biricik LLC and Cemhan. Instead, paragraph 19 of the Joint

Stipulation states that Squeeze filed “an Impleader Complaint” against both Cemhan

and Isabel alleging theories of alter ego. The Joint Stipulation does not cite to this

complaint, nor does it clarify the resolution of the alter ego allegations. Presumably,

because paragraph 20 of the Joint Stipulation refers to entry of the Cemhan

Judgment, Plaintiffs intended to infer that this judgment incorporated a finding of

alter ego status but, then again, the State Court Complaint did not include a count

as to alter ego status so the Court’s supposition is simply a guess. Guesses will not




                                           13
             Case 20-01404-MAM      Doc 38      Filed 09/16/21   Page 14 of 16




suffice on summary judgment.

   VI.      Remaining Questions

         So, where does that leave us? After having reviewed the factual allegations in

the Adversary Complaint and agreed undisputed facts in the Joint Stipulation, the

Court has four key questions:

               1) What were the elements under state law for the counts in the
                  State Court Complaint as they relate to the Cemhan
                  Judgment, and do those elements mirror the elements under
                  federal law for a finding of nondischargeability under 11
                  U.S.C. § 523(a)(2)(A)?

         This point in crucial in order for the Court to apply principles of collateral

estoppel to Count 3. Although the parties agree that the matter was actually litigated

in the State Court, neither the Motion nor the Joint Stipulation clarifies that the

precise elements of the claims at issue in the State Court action were, in fact, identical

to the elements required to prove Plaintiffs’ nondischargeability claim under

§ 523(a)(2)(A).

               2) Does the fact that the Cemhan Judgment was tantamount to
                  a default judgment matter?

         The Court raises this question because, as the Court has noted several times,

the judgment contains no factual findings. Although the Cemhan Judgment refers to

testimony in the State Court, the testimony itself (in the form of a transcript) has not

been provided to this Court as of today. As a result, the scope and nature of the factual




                                           14
             Case 20-01404-MAM           Doc 38        Filed 09/16/21   Page 15 of 16




determinations that may be inferred by virtue of entry of the Cemhan Judgment is

unclear.13

               3) What type of evidence did the trial judge actually consider?

       This question is essentially the same as the one the Court just raised. Again,

the record in this Adversary Proceeding does not clarify precisely what evidence

introduced in the State Court supports a finding of fraud, and why. Without that level

of detail, the Court cannot proceed with an appropriate analysis under § 523(a)(2)(A).

               4) What exactly were the false representations that Cemhan allegedly
                  made?

       In other words, was the allegedly false representation that (1) Biricik could

provide the infrastructure for the ICO, or (2) any funds paid by AV for the benefit of

Squeeze would be promptly refunded if Biricik was unable to deliver the items

contracted for? Or was the allegedly false representation something entirely

different?

       These and other questions leave the Court in the impossible position of

determining nondischargeability without sufficient undisputed facts in the record of

this proceeding. In short, the Joint Stipulation and the existing record simply to do

not provide enough detail for the Court to enter summary judgment for Plaintiffs on

the issue of nondischargeability.




13Compare Howard Alternatives, Inc. v. Bentov (In re Bentov), 514 B.R. 907, 914 (Bankr. S.D. Fla.
2014) and Itzler, 247 B.R. at 554 with Dimmitt & Owens Fin., Inc. v. Green (In re Green), 262 B.R. 557,
566-67 (Bankr. M.D. Fla. 2001) and Weisser v. Rubin (In re Rubin), Adv. Proc. Nos. 98-16755-BKC-
AJC, 98-1381-BKC-AJC-A, 2000 WL 387657, at *5 (Bankr. S.D. Fla. Apr. 11, 2000).



                                                  15
           Case 20-01404-MAM       Doc 38     Filed 09/16/21   Page 16 of 16




                                   CONCLUSION

      Having reviewed the Complaint, the Motion, the Response, the Reply, the Joint

Stipulation, and all accompanying exhibits, the Court concludes that material facts

remain in dispute and that summary judgment is not appropriate as a matter of law.

The litigation must proceed. The Court therefore directs the completion of all

necessary discovery.

      After all discovery is complete, counsel to Plaintiffs should contact the Court

for a trial date. That being said, based upon the factual deficiencies demonstrated by

the Joint Stipulation, the Court strongly suspects that settlement may prove to be

the most advantageous and cost-effective path for both parties.

                                         ###

Copy furnished to:

All interested parties by the Clerk.




                                         16
